DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “262” has been used to designate a sealing member as well as multiple non-sealing parts in Figs. 4-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 3, and 28 are objected to because of the following informalities:  
Claim 1 lines 11 and 15 both state, “the gas supply,” which should be corrected to state “the gas supply system;”
Claim 2 line 3  states “the water supply,” which should be corrected to say “the water supply system;” 
Claim 3 line 3 states “the gas supply,” which should be corrected to say “the water supply system;”
Claim 28 has a typo. The word ‘dimensioned’ should be changed to ‘deformed’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the third flow path" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend claim 10 and have claim 10 depend from claim 2. 
Claim 23 recites the limitation "the third flow path" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend claim 23 and have claim 23 depend from claim 15.
Claim 23 also recites the limitation "the gas/water valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to “the valve assembly.” 
Claim 23 further recites the limitation "the second sealing member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to “the adjustable sealing member.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-39 are  rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakade et al. (US Pub. No. 2015/0257634) hereinafter Nakade.
 In regard to claim 1,  Nakade discloses an apparatus (Fig. 1 endoscope 1), comprising: a valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) configured to be disposed in a receptacle (Fig. 2B cylinder 111) of an endoscope handle (Fig. 1 grip portion 63), the receptacle (Fig. 2B cylinder 111) including a gas inlet port (Figs. 4A, 4B, and 4C air supply inlet channel portion 101a), a gas outlet port (Figs. 4A, 4B, and 4C air supply outlet channel portion 101b), a water inlet port (Figs. 4A, 4B, and 4C water supply inlet channel portion 101c), and a water outlet port (Figs. 4A, 4B, and 4C water supply outlet channel portion 101d), and configured to be in fluid communication with a gas supply system (Figs. 4A, 4B, and 4C gas supply apparatus 81) and a water supply system (Figs. 4A, 4B, and 4C water supply apparatus 83), the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) configured including a valve stem (Figs. 4A, 4B, and 4C piston 121) including a valve inlet port (see annotated Fig. 4B below), a valve outlet port (see annotated Fig. 4B below),  and a vent (Fig. 4A, 4B, and 4C near end portion 125a), and an adjustable sealing member (Figs. 4A, 4B, and 4C sealing member 129 b) disposed about the valve stem (Figs. 4A, 4B, and 4C piston 121) including, the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100)  configured to be transitioned between a first configuration (Fig. 4A) in which the gas inlet port (Figs. 4A air supply inlet channel portion 101a) is placed in fluid communication with the valve (see annotated Fig. 4B below), such that gas can flow through a first fluid flow path (Fig. 4A, [0180] “…gas is supplied from the air supply device 81, and discharged to the outside via the air supply inlet channel portion 101 a, the through-hole portion 127, and the communication path 125.”) in the valve assembly (Figs. 4A channel switching apparatus 100) from the gas supply (Figs. 4A, 4B, and 4C gas supply apparatus 81), through the valve inlet port (see annotated Fig. 4B below), and out the vent (Fig. 4A near end portion 125a), and a second configuration (Fig 4B) in which the gas inlet port (Figs. 4B air supply inlet channel portion 101a) is placed in fluid communication with the gas outlet port (Figs. 4B air supply outlet channel portion 101b) such that gas can flow through a second fluid flow path (Fig. 4B [0186-0187] “gas flows into the internal space portion of the cylinder 111 on the side of the air supply outlet channel portion 101 b, through the space portion between the check valve portion 163 and the cylinder 111 and the space portion between the piston axial portion 123 and the cylinder 111.…the gas flows to the air supply outlet channel portion 101 b, and is discharged to the outside from the air/water supply nozzle.”) in the valve assembly (Figs. 4B channel switching apparatus 100) from the gas supply (Figs. 4B gas supply apparatus 81), through the valve inlet port (see annotated Fig. 4B below), and out the valve outlet port(see annotated Fig. 4B below), the gas flow through the second fluid flow path (Fig. 4B) configured to exert a sealing force ([0186] “…the gas flows into the internal space portion of the cylinder 111 on the side of the air supply outlet channel portion 101 b… the sealing members 129 b…keep sealing the space portion between the cylinder 111 and the piston axial portion 123…”) on the adjustable sealing member (Fig. 4B sealing member 129 b, because the seal member 129 b reacts to the sealing force from the influx of gas, the seal member 129 b must adjust to the pressurized sealing force to perform its the intended function) in the second configuration (Fig. 4B).  

    PNG
    media_image1.png
    706
    490
    media_image1.png
    Greyscale

In regard to claim 2,  Nakade discloses the apparatus of claim 1, wherein the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100)  is configured to be transitioned to a third configuration (Fig. 4C) in which the water inlet port (Figs. 4A, 4B, and 4C water supply inlet channel portion 101c) is placed in fluid communication with the water outlet port (Figs. 4A, 4B, and 4C water supply outlet channel portion 101d) such that water can flow from the water supply (Figs. 4A, 4B, and 4C water supply apparatus 83), through a third fluid flow path (Fig. 4C [0197] “… the liquid…flows to the water supply inlet channel portion 101 c. The liquid then flows to the water supply outlet channel portion 101 d…”) and out the water outlet port (Figs. 4C water supply outlet channel portion 101d).  

In regard to claim 3,  Nakade discloses the apparatus of claim 1, wherein the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100)   includes a deformable sealing member (Fig. 4B check valve portion) disposed about the valve stem (Figs. 4B piston 121), the deformable sealing member (Fig. 4B check valve portion) configured to deform in the second configuration (Fig. 4B) to allow gas to flow from the gas supply (Fig. 4B air supply device), through the second fluid flow path (Fig. 4B [0186-0187] “gas flows into the internal space portion of the cylinder 111 on the side of the air supply outlet channel portion 101 b, through the space portion between the check valve portion 163 and the cylinder 111 and the space portion between the piston axial portion 123 and the cylinder 111.…the gas flows to the air supply outlet channel portion 101 b…”) in the valve assembly (Figs. 4B channel switching apparatus 100), and to the gas outlet port (Fig. 4B air supply outlet channel portion 101 b).  
In regard to claim 4,  Nakade discloses the apparatus of claim 3, wherein the deformable sealing member (Fig. 4B check valve portion) is configured to deform in response to a pneumatic pressure against at least one surface of the deformable sealing member (Fig. 4B check valve portion)  exceeding a predetermined pneumatic pressure ([0184] “…the gas also flows to the side of the check valve portion 163. Since the one end portion 125 a is blocked, the pressure rises inside the cylinder 111. Accordingly, the check valve portion 163 closes in response to the pressure rise.”).   

In regard to claim 5,  Nakade discloses the apparatus of claim 2, wherein the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100)   includes a first channel (Fig. 4B through-hole portion 127) defining the valve inlet port (see annotated Fig. 4B above), and the valve outlet port (see annotated Fig. 4B above); a second channel (Fig. 4B communication path 125) intersecting the first channel (Fig. 4B through-hole portion 127) and defining the vent (Fig. 4B one end portion 125 a); a third channel (see annotated Fig. 4b below) intersecting the first channel (Fig. 4B through-hole portion 127; and a fourth channel (see annotated Fig. 4b below) fluidically coupled (see annotated Fig. 4B below, the circle indicates the fluidically coupled third channel to the fourth channel) to the third channel (see annotated Fig. 4b below) and the adjustable sealing member (Fig. 4B sealing member 129 b).  

    PNG
    media_image2.png
    806
    1121
    media_image2.png
    Greyscale

In regard to claim 6,  Nakade discloses the apparatus of claim 5, wherein the first fluid flow path (Fig. 4A) is defined when the gas inlet port (Fig. 4A air supply inlet channel portion 101a) is placed in fluid communication with the vent (Fig. 4A one end portion 125 a) such that gas can flow into the valve assembly (Figs. 4A channel switching apparatus 100) via the valve inlet port (see annotated Fig. 4B below), through the first channel (Fig. 4B through-hole portion 127), into the second channel (Fig. 4B communication path 125), and out of the valve assembly (Figs. 4A channel switching apparatus 100) via the vent (Fig. 4B one end portion 125 a).  

    PNG
    media_image1.png
    706
    490
    media_image1.png
    Greyscale


In regard to claim 7,  Nakade discloses the apparatus of claim 5, wherein the second fluid flow path (Fig. 4B) is defined when the gas inlet port (Fig. 4A air supply inlet channel portion 101a) is placed in fluid communication with the gas outlet port (Figs. 4B air supply outlet channel portion 101b),  such that gas can flow into the valve assembly (Figs. 4B channel switching apparatus 100) via the valve inlet port (see annotated Fig. 4B above), through the first channel (Fig. 4B through-hole portion 127), and out of the valve assembly (Figs. 4B channel switching apparatus 100) via the valve outlet port (see annotated Fig. 4B above).  

In regard to claim 8,  Nakade discloses the apparatus of claim 7, wherein gas communicated along the second fluid flow path (Fig. 4B) exerts a deforming pressure ([0184] “The gas supplied into the cylinder 111….from the air supply inlet channel portion 101 a…[causes]…pressure to rise inside the cylinder 111…[resulting in]…the check valve portion 163 clos[ing]…”) on a deformable sealing member (Fig. 4B check valve portion) disposed about the valve stem(Figs. 4B piston 121), defining a gap (see annotated Fig. 4B below) between the deformable sealing member (Fig. 4B check valve portion)  and the receptacle (Fig. 4B cylinder 111), such that the gas can be communicated through the gas outlet valve (Fig. 4B air supply outlet channel portion 101 b, [0186] “…the gas flows…through the space portion between the piston axial portion 123 and the cylinder 111…[then] to the air supply outlet channel portion 101 b).  

    PNG
    media_image3.png
    804
    565
    media_image3.png
    Greyscale

In regard to claim 9,  Nakade discloses the apparatus of claim 5, wherein the third fluid flow path (Fig. 4C) is defined when the water inlet port (Fig. 4C water supply inlet channel portion 101c) is placed in fluid communication with the water outlet port (Figs. 4A, 4B, and 4C water supply outlet channel portion 101d)  such that water can flow from the water supply (Fig. 4C water supply device 83), about the valve stem (Figs. 4A, 4B, and 4C piston 121), and out of the valve assembly (Figs. 4B channel switching apparatus 100)  via the water outlet port (Fig. 4C water supply outlet channel portion 101 d).  

In regard to claim 10,  Nakade discloses the apparatus of claim 1, further comprising: an actuator (Fig. 4c piston axial portion 123) operably coupled to the valve assembly (Fig. 4C channel switching apparatus 100) , the actuator (Fig. 4c piston axial portion 123)  configured to move ([0190] “…the piston axial portion 123 makes a large movement downward…”) the (Fig. 4C seal member 129 b) from a first position (Fig. 4B seal member 129 position) to a second position (Fig. 4C seal member 129 b position, [0194] “…the seal member 129 b slides downward on the inner circumferential surface cylinder 111…”) when actuated by a user (Fig. 4C) to establish the third fluid flow path (Fig. 4C [0197] “… the liquid…flows to the water supply inlet channel portion 101 c. The liquid then flows to the water supply outlet channel portion 101 d…”) in the third configuration (Fig. 4C).  

In regard to claim 11,  Nakade discloses the apparatus of claim 1, wherein the adjustable sealing member (Fig. 4C seal member 129 b)  is configured to expand in response to at least one of pneumatic pressure, mechanical force, and hydraulic pressure (Because of the force exerted on seal member 129 b, by the influx of gas and the mechanical force of changing the position of seal member 129 b, it is presumed the seal member 129 b will expand or adjust in order to actively seal the cylinder 111 to preform the intended function. [0191] “The sealing member 129 b slides downward on the inner circumferential surface of the cylinder 111 in response to the movement of the piston axial portion 123. The sealing member 129 b… seals the space portion between the cylinder 111 and the piston axial portion 123.”)

In regard to claim 12,  Nakade discloses the apparatus of claim 1, wherein the endoscopic handle (Fig. 1 grip portion 63) is configured to control at least one of endoscopic irrigation, insufflation, and endoscopic lens cleaning.  ([0041] “…The suction button 69 a and the air/water supply button 69 b are operated by the hand of the operator when the grip portion 63 is held by the operator. The air/water supply button 69 b is operated when the fluid is supplied from an air/water supply channel (not shown in the drawings) to secure an observation field of an imaging unit (not shown in the drawings) in the distal hard portion 21.”)

In regard to claim 13,  Nakade discloses the apparatus of claim 12, wherein the prevention of communication of gas between the gas supply system (Fig. 4A-C air supply device) and the water outlet port (Figs. 4A, 4B, and 4C water supply outlet channel portion 101d) improves visualization of an operative field during use of the apparatus ([0005] Generally, an endoscope has an observation window for observation in a body cavity. The field of view of the observation window narrows when, for example, body fluid sticks to the observation window. Thus, the endoscope requires the supply of at least one of air and water to the observation window to ensure the field of view. The endoscope has a switching device for switching from one of the air supply and water supply to the other. The switching device has a piston and a cylinder. The piston moves relative to the cylinder, so that one of the air supply and water supply is switched to the other.)

In regard to claim 14,  Nakade discloses an apparatus, comprising: an endoscope handle (Fig. 1 grip portion 63) configured to be coupled to a gas supply (Figs. 4A, 4B, and 4C gas supply apparatus 81) and a water supply (Figs. 4A, 4B, and 4C water supply apparatus 83), the endoscope handle (Fig. 1 grip portion 63) defining a receptacle (Fig. 2B cylinder 111)  including a gas inlet port (Figs. 4A, 4B, and 4C air supply inlet channel portion 101a), a gas outlet port (Figs. 4A, 4B, and 4C air supply outlet channel portion 101b), a water inlet port (Figs. 4A, 4B, and 4C water supply inlet channel portion 101c), and a water outlet port (Figs. 4A, 4B, and 4C water supply outlet channel portion 101d); a valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) configured to be disposed in the receptacle (Fig. 2B cylinder 111) of an endoscope handle (Fig. 1 grip portion 63), the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) including a valve stem (Figs. 4A, 4B, and 4C piston 121)  including a valve inlet port (see annotated Fig. 4B below), a valve outlet port(see annotated Fig. 4B below), and a vent (Fig. 4A near end portion 125a),  and an adjustable sealing member  (Fig. 4B sealing member 129 b) disposed about the valve stem (Figs. 4A, 4B, and 4C piston 121), the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) configured to be transitioned between a first configuration (Fig. 4A) in which the gas inlet port (Figs. 4A, 4B, and 4C air supply inlet channel portion 101a) is placed in fluid communication with the valve inlet port (see annotated Fig. 4B below) such that gas can flow through a first fluid flow path (Fig. 4A, [0180] “…gas is supplied from the air supply device 81, and discharged to the outside via the air supply inlet channel portion 101 a, the through-hole portion 127, and the communication path 125.”) in the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) from the gas supply (Figs. 4A, 4B, and 4C gas supply apparatus 81), through the valve inlet port (see annotated Fig. 4B below), and out the vent (Fig. 4A near end portion 125a), and a second configuration (Fig. 4B) in which the gas inlet port (Figs. 4A, 4B, and 4C gas supply apparatus 81) is placed in fluid communication with the gas outlet port (Figs. 4A, 4B, and 4C air supply outlet channel portion 101b) such that gas can flow through a second fluid flow path (Fig. 4B [0186-0187] “gas flows into the internal space portion of the cylinder 111 on the side of the air supply outlet channel portion 101 b, through the space portion between the check valve portion 163 and the cylinder 111 and the space portion between the piston axial portion 123 and the cylinder 111.…the gas flows to the air supply outlet channel portion 101 b, and is discharged to the outside from the air/water supply nozzle.”) in the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) from the gas supply (Figs. 4A, 4B, and 4C gas supply apparatus 81), through the valve inlet port (see annotated Fig. 4B below), and out the valve outlet port (see annotated Fig. 4B below), the gas flow through the second fluid flow path configured to exert a sealing force ([0186] “…the gas flows into the internal space portion of the cylinder 111 on the side of the air supply outlet channel portion 101 b… the sealing members 129 b…keep sealing the space portion between the cylinder 111 and the piston axial portion 123…”) on the adjustable sealing member (Fig. 4B sealing member 129 b, because the seal member 129 b reacts to the sealing force from the influx of gas, the seal member 129 b must adjust to the pressurized sealing force to perform its the intended function) in the second configuration (Fig. 4B).

    PNG
    media_image1.png
    706
    490
    media_image1.png
    Greyscale

In regard to claim 15,  Nakade discloses the apparatus of claim 14, wherein the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) is configured to be transitioned to a third configuration (Fig. 4C) in which the water inlet port (Figs. 4A, 4B, and 4C water supply inlet channel portion 101c) is placed in fluid communication with the water outlet port (Figs. 4A, 4B, and 4C water supply outlet channel portion 101d) such that water can flow from the water supply (Figs. 4A, 4B, and 4C water supply apparatus 83), through a third fluid flow path (Fig. 4C [0197] “… the liquid…flows to the water supply inlet channel portion 101 c. The liquid then flows to the water supply outlet channel portion 101 d…”) and out the water outlet port (Figs. 4C water supply outlet channel portion 101d).  

In regard to claim 16,  Nakade discloses the apparatus of claim 14, wherein the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) includes a deformable sealing member (Fig. 4B check valve portion) disposed about the valve stem (Figs. 4B piston 121), the deformable sealing member (Fig. 4B check valve portion) configured to deform in the second configuration (Fig. 4B) to allow gas to flow from the gas supply (Fig. 4B air supply device), through the second fluid flow path (Fig. 4B [0186-0187] “gas flows into the internal space portion of the cylinder 111 on the side of the air supply outlet channel portion 101 b, through the space portion between the check valve portion 163 and the cylinder 111 and the space portion between the piston axial portion 123 and the cylinder 111.…the gas flows to the air supply outlet channel portion 101 b…”) in the valve assembly (Figs. 4B channel switching apparatus 100), and to the gas outlet port (Fig. 4B air supply outlet channel portion 101 b).  

In regard to claim 17,  Nakade discloses the apparatus of claim 16, wherein the deformable sealing member (Fig. 4B check valve portion) is configured to deform in response to a pneumatic pressure against at least one surface of the deformable sealing member (Fig. 4B check valve portion)  exceeding a predetermined pneumatic pressure ([0184] “…the gas also flows to the side of the check valve portion 163. Since the one end portion 125 a is blocked, the pressure rises inside the cylinder 111. Accordingly, the check valve portion 163 closes in response to the pressure rise.”). 

In regard to claim 18,  Nakade discloses the apparatus of claim 15, wherein the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100)   includes a first channel (Fig. 4B through-hole portion 127) defining the valve inlet port (see annotated Fig. 4B above), and the valve outlet port (see annotated Fig. 4B above); a second channel (Fig. 4B communication path 125) intersecting the first channel (Fig. 4B through-hole portion 127) and defining the vent (Fig. 4B one end portion 125 a); a third channel (see annotated Fig. 4b below) intersecting the first channel (Fig. 4B through-hole portion 127; and a fourth channel (see annotated Fig. 4b below) fluidically coupled (see annotated Fig. 4B below, the circle indicates the fluidically coupled third channel to the fourth channel) to the third channel (see annotated Fig. 4b below) and the adjustable sealing member (Fig. 4B sealing member 129 b).

    PNG
    media_image2.png
    806
    1121
    media_image2.png
    Greyscale


In regard to claim 19,  Nakade discloses the apparatus of claim 18, wherein the first fluid flow path (Fig. 4A) is defined when the gas inlet port (Fig. 4A air supply inlet channel portion 101a) is placed in fluid communication with the vent (Fig. 4A one end portion 125 a) such that gas can flow into the valve assembly (Figs. 4A channel switching apparatus 100) via the valve inlet port (see annotated Fig. 4B below), through the first channel (Fig. 4B through-hole portion 127), into the second channel (Fig. 4B communication path 125), and out of the valve assembly (Figs. 4A channel switching apparatus 100) via the vent (Fig. 4B one end portion 125 a).  


    PNG
    media_image1.png
    706
    490
    media_image1.png
    Greyscale


In regard to claim 20,  Nakade discloses the apparatus of claim 18, wherein the second fluid flow path (Fig. 4B) is defined when the gas inlet port (Fig. 4A air supply inlet channel portion 101a) is placed in fluid communication with the gas outlet port (Figs. 4B air supply outlet channel portion 101b),  such that gas can flow into the valve assembly (Figs. 4B channel switching apparatus 100) via the valve inlet port (see annotated Fig. 4B above), through the first channel(Fig. 4B through-hole portion 127), and out of the valve assembly (Figs. 4B channel switching apparatus 100) via the valve outlet port (see annotated Fig. 4B above).  

In regard to claim 21,  Nakade discloses the apparatus of claim 20, wherein gas communicated along the second fluid flow path (Fig. 4B) exerts a deforming pressure ([0184] “The gas supplied into the cylinder 111….from the air supply inlet channel portion 101 a…[causes]…pressure to rise inside the cylinder 111…[resulting in]…the check valve portion 163 clos[ing]…”) on a deformable sealing member (Fig. 4B check valve portion) disposed about the valve stem(Figs. 4B piston 121), defining a gap (see annotated Fig. 4B below) between the deformable sealing member (Fig. 4B check valve portion)  and the receptacle (Fig. 4B cylinder 111), such that the gas can be communicated through the gas outlet valve (Fig. 4B air supply outlet channel portion 101 b, [0186] “…the gas flows…through the space portion between the piston axial portion 123 and the cylinder 111…[then] to the air supply outlet channel portion 101 b).  

    PNG
    media_image3.png
    804
    565
    media_image3.png
    Greyscale


In regard to claim 22,  Nakade discloses the apparatus of claim 18, wherein the third fluid flow path (Fig. 4C) is defined when the water inlet port (Fig. 4C water supply inlet channel portion 101c) is placed in fluid communication with the water outlet port (Figs. 4A, 4B, and 4C water supply outlet channel portion 101d)  such that water can flow from the water supply (Fig. 4C water supply device 83), about the valve stem (Figs. 4A, 4B, and 4C piston 121), and (Figs. 4B channel switching apparatus 100)  via the water outlet port (Fig. 4C water supply outlet channel portion 101 d).  

In regard to claim 23,  Nakade discloses the apparatus of claim 14, further comprising: an actuator (Fig. 4c piston axial portion 123) operably coupled to the gas/water valve (Fig. 4C channel switching apparatus 100), the actuator (Fig. 4c piston axial portion 123)  configured to move the second sealing member (Fig. 4C seal member 129 b)  from a first position (Fig. 4B seal member 129 position) to a second position (Fig. 4C seal member 129 b position, [0194] “…the seal member 129 b slides downward on the inner circumferential surface cylinder 111…”) when actuated by a user (Fig. 4C) to establish the third fluid flow path (Fig. 4C [0197] “… the liquid…flows to the water supply inlet channel portion 101 c. The liquid then flows to the water supply outlet channel portion 101 d…”) in the third configuration (Fig. 4C).  

In regard to claim 24,  Nakade discloses the apparatus of claim 14, wherein the adjustable sealing member (Fig. 4C seal member 129 b)  is configured to expand in response to at least one of pneumatic pressure, mechanical force, and hydraulic pressure (Because of the force exerted on seal member 129 b, by the influx of gas and the mechanical force of changing the position of seal member 129 b, it is presumed the seal member 129 b will expand or adjust in order to actively seal the cylinder 111 to perform the seal’s intended function. [0191] “The sealing member 129 b slides downward on the inner circumferential surface of the cylinder 111 in response to the movement of the piston axial portion 123. The sealing member 129 b… seals the space portion between the cylinder 111 and the piston axial portion 123.”)

In regard to claim 25,  Nakade discloses the apparatus of claim 14, wherein the endoscopic handle (Fig. 1 grip portion 63)  is configured to control at least one of lavage, insufflation, and visualization.  ([0041] “…The suction button 69 a and the air/water supply button 69 b are operated by the hand of the operator when the grip portion 63 is held by the operator. The air/water supply button 69 b is operated when the fluid is supplied from an air/water supply channel (not shown in the drawings) to secure an observation field of an imaging unit (not shown in the drawings) in the distal hard portion 21.”)

In regard to claim 26,  Nakade discloses the apparatus of claim 25, wherein the prevention of communication of gas between the gas supply system (Fig. 4A-C air supply device) and the water outlet port (Figs. 4A, 4B, and 4C water supply outlet channel portion 101d) improves visualization of an operative field during use of the apparatus ([0005] Generally, an endoscope has an observation window for observation in a body cavity. The field of view of the observation window narrows when, for example, body fluid sticks to the observation window. Thus, the endoscope requires the supply of at least one of air and water to the observation window to ensure the field of view. The endoscope has a switching device for switching from one of the air supply and water supply to the other. The switching device has a piston and a cylinder. The piston moves relative to the cylinder, so that one of the air supply and water supply is switched to the other.).

In regard to claim 27,  Nakade discloses a method for using a valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) to improve visualization during endoscopic procedures, the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) disposed in a receptacle (Fig. 2B cylinder 111) of an endoscope (Fig. 1 endoscope 1) and including a valve inlet port(see annotated Fig. 4B below),  a valve outlet port (see annotated Fig. 4B below),  a vent (Fig. 4A, 4B, and 4C near end portion 125a) and an adjustable sealing member (Figs. 4A, 4B, and 4C sealing member 129 b) disposed about a valve stem (Figs. 4A, 4B, and 4C piston 121), the method comprising: conveying gas from a gas supply (Figs. 4A, 4B, and 4C gas supply apparatus 81) of the endoscope (Fig. 1 endoscope 1) to the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) during a first time period (Fig. 4A) such that gas flows through the valve inlet port (see annotated Fig. 4B below) to the vent (Fig. 4A, 4B, and 4C near end portion 125a), obstructing the vent (Fig. 4A, 4B, and 4C near end portion 125a) during a second time period (Fig. 4B) such that gas conveyed from the gas supply (Figs. 4A, 4B, and 4C gas supply apparatus 81) of the endoscope (Fig. 1 endoscope 1) to the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100)  flows through the valve inlet port (see annotated Fig. 4B below) and to the adjustable sealing member (Figs. 4A, 4B, and 4C sealing member 129 b) to exert a sealing force ([0186] “…the gas flows into the internal space portion of the cylinder 111 on the side of the air supply outlet channel portion 101 b… the sealing members 129 b…keep sealing the space portion between the cylinder 111 and the piston axial portion 123…”) against the receptacle (Fig. 2B cylinder 111) of an endoscope (Fig. 1 endoscope 1), conveying gas from the gas supply (Figs. 4A, 4B, and 4C gas supply apparatus 81) of the endoscope (Fig. 1 endoscope 1) to the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) during a third time period (Fig. 4B) such that gas flows from the valve inlet port (see annotated Fig. 4B below) through the valve outlet port (see annotated Fig. 4B below) and to gas outlet port (Fig. 4B air supply outlet channel portion 101 b) of the receptacle(Fig. 2B cylinder 111).
	

    PNG
    media_image1.png
    706
    490
    media_image1.png
    Greyscale


In regard to claim 28,  Nakade discloses the method of claim 27, wherein a deformable sealing member (Fig. 4B check valve portion 163), disposed about the valve stem(Figs. 4B piston 121), is dimensioned and configured to allow gas to be conveyed out of the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) via the valve outlet port (see annotated Fig. 4B above, (Fig. 4B [0186-0187] “gas flows into the internal space portion of the cylinder 111…, through the space portion between the check valve portion 163 and the cylinder 111.…the gas flows to the air supply outlet channel portion 101 b…”).  

In regard to claim 29,  Nakade discloses the method of claim 28, further comprising: aligning the deformable sealing member (Fig. 4A check valve portion 163) with the valve inlet port (see annotated Fig. 4B above) such that substantially no gas is communicated into the valve assembly (Figs. 4A channel switching apparatus 100, [0098] “…when the one end portion 125 a is opening, the communication path 125 and the through-hole portion 127 function as flow portions to discharge, to the outside via the one end portion 125 a, the gas supplied into the cylinder 111 from the air supply inlet channel portion 101 a.”); conveying, during a fourth time period (Fig. 4C), from a water inlet port (Figs. 4A, 4B, and 4C water supply inlet channel portion 101c), about the valve stem (Figs. 4C piston 121),  and through the water outlet port(Figs. 4C water supply outlet channel portion 101d, [0197]), during a third time period (Fig. 4B), water from a water source (Figs. 4A, 4B, and 4C water supply apparatus 83); and preventing, via the adjustable sealing member (Fig. 4B sealing member 129 b), the water from flowing into the gas outlet port (Figs. 4B air supply outlet channel portion 101b).  

In regard to claim 30,  Nakade discloses the method of claim 27, wherein obstructing the vent (Fig. 4B one end portion 125 a) causes the gas to exert a deforming force against the deforming sealing member (Fig. 4B check valve portion 163) during the second time period ([0184] “…the gas also flows to the side of the check valve portion 163. Since the one end portion 125 a is blocked, the pressure rises inside the cylinder 111. Accordingly, the check valve portion 163 closes in response to the pressure rise.”)     

In regard to claim 31,  Nakade discloses the method of claim 27, wherein the receptacle (Fig. 2B cylinder 111)  includes a gas inlet port (Figs. 4A, 4B, and 4C air supply inlet channel portion 101a), a gas outlet port (Figs. 4A, 4B, and 4C air supply outlet channel portion 101b), a water inlet port (Figs. 4A, 4B, and 4C water supply inlet channel portion 101c), and a water outlet port (Figs. 4A, 4B, and 4C water supply outlet channel portion 101d)

In regard to claim 32,  Nakade discloses the method of claim 31, wherein the valve assembly (Figs. 4A, 4B, and 4C channel switching apparatus 100) defines a first channel (Fig. 4B through-hole portion 127) defining the valve inlet port (see annotated Fig. 4B above) and the valve outlet port (see annotated Fig. 4B below); a second channel (Fig. 4B communication path 125) intersecting the first channel (see annotated Fig. 4B below) and defining the vent (Fig. 4B one end portion 125a); a third channel (see annotated Fig. 4B below) intersecting the first channel (see annotated Fig. 4B below); and a fourth channel (see annotated Fig. 4B below) fluidically coupled (see annotated Fig. 4B below as indicated via the circle) to the third channel (see annotated Fig. 4B below) and the adjustable sealing member (Fig. 4B sealing member 129 b).   


    PNG
    media_image4.png
    806
    1121
    media_image4.png
    Greyscale

In regard to claim 33,  Nakade discloses the method of claim 32, wherein a first fluid flow path (Fig. 4A) through the valve assembly (Figs. 4A channel switching apparatus 100) is placed in fluid communication with the vent (Fig. 4A one end portion 125 a) such that gas can flow into the valve assembly (Figs. 4A channel switching apparatus 100) via the valve inlet port (see annotated Fig. 4B above), through the first channel (Fig. 4B through-hole portion 127), into the second channel (Fig. 4B communication path 125), and out of the valve assembly (Figs. 4A channel switching apparatus 100) via the vent (Fig. 4B one end portion 125 a).  

In regard to claim 34,  Nakade discloses the method of claim 32, wherein a second fluid flow path (Fig. 4B) through the valve assembly (Figs. 4B channel switching apparatus 100)  is defined when the gas inlet port (Fig. 4A air supply inlet channel portion 101a) is placed in fluid (Figs. 4B air supply outlet channel portion 101b) such that gas can flow into the valve assembly (Figs. 4A channel switching apparatus 100)  via the valve inlet port (Fig. 4A air supply inlet channel portion 101a), through the first channel (Fig. 4B through-hole portion 127), and out of the valve assembly (Figs. 4A channel switching apparatus 100)  via the valve outlet port (see annotated Fig. 4B above).   

In regard to claim 35,  Nakade discloses the method of claim 34, wherein gas communicated along the second fluid flow path (Fig. 4B) exerts a deforming pressure ([0184] “The gas supplied into the cylinder 111….from the air supply inlet channel portion 101 a…[causes]…pressure to rise inside the cylinder 111…[resulting in]…the check valve portion 163 clos[ing]…”) on a deformable sealing member (Fig. 4B check valve portion) disposed about the valve stem(Figs. 4B piston 121), defining a gap (see annotated Fig. 4B below) between the deformable sealing member (Fig. 4B check valve portion)  and the receptacle (Fig. 4B cylinder 111), such that the gas can be communicated through the gas outlet valve (Fig. 4B air supply outlet channel portion 101 b, [0186] “…the gas flows…through the space portion between the piston axial portion 123 and the cylinder 111…[then] to the air supply outlet channel portion 101 b).  

In regard to claim 36,  Nakade discloses the method of claim 32, wherein a third fluid flow path (Fig. 4C) through the valve assembly (Figs. 4C channel switching apparatus 100) is defined when the water inlet port (Fig. 4C water supply inlet channel portion 101c) is placed in fluid communication with the water outlet port (Figs. 4A, 4B, and 4C water supply outlet channel portion 101d)  such that water can flow from the water supply (Fig. 4C water supply device 83), about the valve stem (Figs. 4A, 4B, and 4C piston 121), and out of the valve assembly (Figs. 4B channel switching apparatus 100)  via the water outlet port (Fig. 4C water supply outlet channel portion 101 d).    

In regard to claim 37,  Nakade discloses the method of claim 27, wherein the sealing force is a first sealing force, the method further comprising: maintaining the first sealing force between the adjustable sealing member and the receptacle (Fig. 4B cylinder 111), [0191] “[The sealing member 129 b slides downward on the inner circumferential surface of the cylinder 111 in response to the movement of the piston axial portion 123. The sealing member 129 b is provided lower than the air supply inlet channel portion 101 a and higher than the water supply outlet channel portion 101 d, and seals the space portion between the cylinder 111 and the piston axial portion 123.” Thereby, the air supplied from channel portion 101 a exerts a force on the seal member 129 b, which seal member 129 b actively adjusts the pressure inside the cylinder 111 to perform its intended function of sealing the designated section within the cylinder 111); and maintaining a second sealing force ([0184] “…the gas also flows to the side of the check valve portion 163. Since the one end portion 125 a is blocked, the pressure rises inside the cylinder 111. Accordingly, the check valve portion 163 closes in response to the pressure rise.”) between the deformable sealing member (Fig. 4B check valve 163) and the receptacle (Fig. 4B cylinder 111), the second sealing force less than the first sealing force (It is obvious the second sealing force is less than the first sealing force because the first sealing force is key in initiating and holding the pressure inside the cylinder 111, which allows the second sealing force to activate and deform the edge portion of check valve 163 thus moving the edges of check valve 163 in an upward direction).  

In regard to claim 38,  Nakade discloses the method of claim 27, wherein the gas communicated through the gas outlet is for insufflation of a body cavity ([0041] “…The suction button 69 a and the air/water supply button 69 b are operated by the hand of the operator when the grip portion 63 is held by the operator. The air/water supply button 69 b is operated when the fluid is supplied from an air/water supply channel (not shown in the drawings) to secure an observation field of an imaging unit (not shown in the drawings) in the distal hard portion 21.”).

In regard to claim 39,  Nakade discloses the method of claim 27, wherein the water communicated through the water outlet is for at least one of endoscopic irrigation and cleaning of an endoscopic lens ([0041] “…The suction button 69 a and the air/water supply button 69 b are operated by the hand of the operator when the grip portion 63 is held by the operator. The air/water supply button 69 b is operated when the fluid is supplied from an air/water supply channel (not shown in the drawings) to secure an observation field of an imaging unit (not shown in the drawings) in the distal hard portion 21.”). 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/             Examiner, Art Unit 3795   

/MICHAEL J CAREY/             Supervisory Patent Examiner, Art Unit 3795